                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 15, 2019
                          UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

BRIAN MILLER                              §
                                          §
             Plaintiff.                   §
                                          §
VS.                                       §    CIVIL ACTION NO. 3:18–CV–00284
                                          §
CITY OF TEXAS CITY, TEXAS; et al.         §
                                          §
             Defendants.                  §



                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      Pending before the Court are Plaintiff’s Objections to the Magistrate Judge’s

Memorandum and Recommendation (“Objections”). Dkt. 37. On May 2, 2019, the City

of Texas City’s Motion to Dismiss Plaintiff’s First Amended Complaint (Dkt. 15) was

referred to Magistrate Judge Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B).

See Dkt. 25. On May 21, 2019, Judge Edison filed a Memorandum and Recommendation

(Dkt. 37) recommending that the City of Texas City’s Motion to Dismiss Plaintiff’s First

Amended Complaint (Dkt. 15) be GRANTED.

      On June 10, 2019, Plaintiff filed his Objections. In accordance with 28 U.S.C. §

636(b)(1)(C), this Court is required to “make a de novo determination of those portions

of the [magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the Court may
“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

       The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s

Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

       (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 37) be
              APPROVED AND ADOPTED in its entirety as the holding of the Court;
              and

       (2)    The City of Texas City’s Motion to Dismiss Plaintiff’s First Amended
              Complaint (Dkt. 15) be GRANTED.


       It is so ORDERED.

       SIGNED at Galveston, Texas, this 15th day of July, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




                                             2
